Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 5, 2018

                                       No. 04-18-00563-CV

                    IN THE INTEREST OF G.V.S., ET AL CHILDREN,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-01818
                          Honorable Karen H. Pozza, Judge Presiding

                                          ORDER
        This is an appeal of a parental termination order. On August 8, 2018, appellant Father
filed a notice of appeal in the trial court; appellant Mother filed her notice of appeal in the trial
court on August 14, 2018. However, the trial court did not sign the order of termination until
August 22, 2018. Accordingly, appellants’ notices of appeal were prematurely filed.

       Pursuant to Rule 27.1 of the Texas Rules of Appellate Procedure, in a civil case, a
prematurely filed notice of appeal “is effective and deemed filed on the day of, but after, the
event that begins the period for perfecting the appeal.” TEX. R. APP. P. 27.1(a). Thus,
appellants’ notices of appeal are deemed filed as of August 22, 2018.

        Because the notices of appeal are deemed filed effective August 22, 2018, the clerk’s and
reporter’s records were due September 4, 2018. See id. R. 35.1(b). However, both were filed
before the actual due date based on the premature filing of the notices of appeal. We therefore
ORDER appellant Father and appellant Mother to file their briefs in this court on or before
September 24, 2018 — twenty days from the date the clerk’s and reporter’s records were due
based on the deemed filing of the notices of appeal. See id. R. 38.6(a). The appellee’s briefs are
due twenty days after the appellants’ briefs are filed. See id. R. 38.6(b).

       We order the clerk of this court to serve a copy of this order on all counsel.

                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of September, 2018.

                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court